Citation Nr: 1530089	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for status post total right knee replacement.

The Board remanded this matter in June 2010 to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at an October 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

This matter was again remanded by the Board in November 2010 and December 2013 for further development.

In May 2014, the Board denied the claim for an increased rating for the service-connected right knee disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2015, the Court set aside the Board's May 2014 decision and remanded the case for readjudication in compliance with directives specified in a February 2015 Joint Motion filed by counsel for the Veteran and VA.

In June 2015, the Executive in Charge of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board notes that in a May 2006 rating decision, the RO awarded a temporary total (100 percent) rating for the Veteran's service-connected right knee disability due to surgical or other treatment requiring convalescence, effective from May 8, 2006 through June 30, 2007.  A 30 percent rating was assigned from July 1, 2007.

As the Veteran was awarded a total rating for the right knee disability from May 8, 2006 through June 30, 2007, any evidence pertaining to the severity of the service-connected right disability during any period through June 30, 2007 will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the claim period, the Veteran's status post total right knee replacement has been manifested by pain, discomfort, soreness, stiffness, swelling, crepitus, edema, tenderness, increased knee temperature, an abnormal gait, scarring, limitation of motion, weakened movement, excess fatigability, and occasional flare ups; knee flexion has been to between 85 and 110 degrees and knee extension has been to between 15 degrees and 5 degrees; it is not predominantly exhibited by severe painful motion or weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post total right knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5258-5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran did not receive any specific pre-adjudication notice of the evidence needed to substantiate his claim for an increased rating for the service-connected right knee disability.  He did, however, receive notice of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide by way of a July 2008 letter.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a July 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The Veteran was notified in the July 2008 letters that medical or lay evidence could be submitted to substantiate his increased rating claim and he was provided with specific examples.  The letters stated that the Veteran could submit statements from individuals who could describe the symptoms of his disability and how he was affected by such symptoms and that he could submit any other evidence showing an increase in his disability or exceptional circumstances relating to the disability.

The July 2008 letters also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

There was a timing deficiency in that the July 2008 letters were sent after the initial adjudication of the Veteran's increased rating claim.  This timing deficiency was cured by readjudication of the claim in an April 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran received notice of some of the evidence needed to substantiate his claim for an increased rating for the service-connected right knee disability by way of a June 2008 statement of the case. This post-decisional document could not serve to provide legally compliant VCAA notice.  Id.  It should, however, have served to put the Veteran on notice as to what evidence was required and he has had years within which to submit additional evidence and argument.

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id. See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

There has been no such showing of prejudice in this case.  The Veteran received actual notice of much of the information required by the VCAA in the June 2008 statement of the case and the July 2008 letters and he was given actual notice of the evidence necessary to substantiate an increased rating claim during the October 2010 hearing.  Also, the statements made by the Veteran in written form and in testimony before the Board and his representative suggest actual knowledge of the elements necessary to substantiate the claim for an increased rating.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's October 2010 hearing, the undersigned identified the issue on appeal, notified the Veteran of the type of evidence necessary to substantiate his increased rating claim, and asked him about the treatment/examinations received for his service-connected right knee disability to ensure that all relevant records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his right knee disability and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right knee disability.

In its November 2010 and December 2013 remands, the Board instructed the AOJ to, among other things, obtain all outstanding treatment records from the Bay Pines VA Healthcare System and the VA Medical Center in Buffalo, New York (VAMC Buffalo) and afford the Veteran VA examinations to assess the severity of his service-connected right knee disability.  As explained above, all relevant VA treatment records have been obtained and associated with the file (including updated records from the Bay Pines VA Healthcare System and VAMC Buffalo).  Also, VA examinations were conducted in December 2010 and February 2014 to assess the severity of the Veteran's service-connected right knee disability.  The examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

The AOJ substantially complied with all of the Board's pertinent November 2010 and December 2013 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim for an increased rating for the service-connected right knee disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's status post total right knee replacement is rated under 38 C.F.R. § 4.71a, DCs 5014-5055.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's right knee disability has been partially described as osteomalacia (DC 5015), which has been rated on the basis of knee replacement (prosthesis) under DC 5055. 

Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71a, DC 5055.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Limitation of knee flexion is rated as follows: a noncompensable rating is warranted when it is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

In the present case, VA treatment records dated from March to January 2008, the Veteran's September 2007 notice of disagreement, statements from the Veteran dated in June and August 2008 and April 2010, an April 2010 letter from a medical professional at Quaker Medical Associates, and the Veteran's testimony during the October 2010 hearing include reports of right knee pain/soreness of varying intensity (sometimes described as severe), knee arthritis, impaired knee motion, stiffness (but no locking), swelling (including after prolonged standing), and scarring.  The pain was occasionally sharp/hot/burning in nature, was aggravated by prolonged sitting, walking, and standing, and was alleviated by medication.  The Veteran reported during the October 2010 hearing that he was only able to bend his knee to 90 degrees and that there was increasing pain throughout the range of motion.  He had not used any assistive devices since his knee replacement, but he did have an abnormal gait due to his knee symptoms.  As a result of such symptoms, he experienced difficulty performing certain activities of daily living and his employment was impaired.   

Examinations of the knee revealed minimal to moderate swelling, increased temperature to touch over the anterior aspect of the knee, tenderness to palpation over the antero-medial aspect of the knee and below the patella, a well healed scar over the medial aspect of the knee, and decreased range of knee motion.  There was no erythema.  X-rays revealed a total replacement prosthesis with the components in good condition and demonstrating normal articulation.  There was no evidence of any loosening defects or bony lesion.  There was evidence of calcification above the patella and posterior to the quadriceps complex tendon.  The Veteran was diagnosed as having intermittent right knee pain, status post total knee replacement.

During the December 2010 VA examination the Veteran reported that he experienced progressively worsening right knee symptoms and that he felt as if he was better before the knee was replaced.  He treated his knee symptoms with medication and limitation of activities, but the response to such treatments was only fair.  His knee symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, and repeated effusions.  Severe flare ups of knee symptoms occurred 2 times a week, lasted for 1 day at a time, were precipitated by activity, were alleviated by rest and heat, and reportedly severely limited his activities.  There was no history of any neoplasm and there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran did not use any assistive devices, he was also to stand for 3 to 6 hours with rests in between, and was able to walk 1/4 mile.  

Examination revealed that the Veteran walked with a limp and had an antalgic gait.  There was right knee crepitus, edema, tenderness, and scarring and atrophy of the quadriceps, but there was no patellar or meniscus abnormality.  The ranges of right knee motion were recorded as flexion to 95 degrees and extension to 0 degrees.  There was objective evidence of pain with active motion of the knee and following repetitive motion, but there were no additional limitations after three repetitions of the range of motion.  Also, there was no joint ankylosis.  A diagnosis of right knee prosthesis was provided.  This disability had mild to moderate effects on some activities of daily living and only allowed the Veteran to work part time due to pain and decreased mobility, manual dexterity, and strength.

VA treatment records dated from January 2011 to March 2012 indicate that the Veteran reportedly experienced chronic right knee pain/discomfort.  Examinations revealed that he had a right antalgic gait and that there was mild swelling above the right patella.  The ranges of right knee motion were recorded as being flexion to approximately 110 degrees and full extension.  Muscle strength associated with knee flexion and extension was normal (5/5) and there was no palpable joint effusion, erythema, induration, bony tenderness, or crepitus.  X-rays revealed a right total knee replacement without complications.  The Veteran was diagnosed as having right knee pain, status post total knee replacement.

The report of a VA examination dated in February 2014 reflects that the Veteran reportedly experienced right knee swelling with prolonged standing, pain, and burning.  Flare ups of knee symptoms occurred, which were described as swelling and warmth after periods of prolonged standing.  Such flare ups lasted "a day or two" and were alleviated by medication and hot showers.

The ranges of right knee motion were recorded as flexion to 95 degrees and extension to 5 degrees.  There was no objective evidence of painful motion.  After 3 repetitions of motion, the ranges of knee motion were recorded as flexion to 85 degrees and extension to 15 degrees.  There was additional limitation in the range of motion of the knee and lower leg following repetitive-use testing and there was functional loss/functional impairment of the knee and lower leg after repetitive use in terms of less movement than normal, weakened movement, excess fatigability, and pain on movement.  

There was no tenderness or pain to palpation for joint line or soft tissue of the right knee, and muscle strength associated with knee flexion and extension was normal (5/5).  The Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, he did not have any meniscal conditions, and he had not undergone any surgical procedures for a meniscal condition.  He did undergo a total knee joint replacement in 2006 and residuals consisted of intermediate degrees of residual weakness, pain, or limitation of motion.  There were scars related to the Veteran's right knee disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays of the knee revealed degenerative or traumatic arthritis, a knee prosthesis with no evidence of hardware failure, and a small joint effusion (but no fracture).  There was adequate alignment of the knee prosthesis with minimal narrowing of the left medial compartment.  The Veteran was diagnosed as having degenerative joint disease of the right knee and status post right total knee replacement and he was reportedly unable to work because standing caused knee pain and swelling.

The physician who conducted the February 2014 VA examination concluded that a review of the Veteran's VA treatment records dated since 2010 did not reveal any complaints of or treatment for chronic right knee pain and there was no documentation of flare ups of knee pain.  The degree of range of motion loss due to pain on use was described in the section of the examination report which included the initial ranges of knee motion (i.e., flexion to 95 degrees and extension to 5 degrees).  However, whether there was limited range of motion during flare ups and whether pain, weakness, or other functional impairments could significantly limit function when the joint was used repeatedly over time could not be determined without resorting to mere speculation.

In order to warrant a rating in excess of 30 percent for the service-connected total right knee replacement, the Veteran would have to be found to have chronic residuals of a right knee replacement consisting of severe painful motion or weakness, ankylosis of the knee in flexion between 10 degrees and 20 degrees, limitation of knee extension to 30 degrees, nonunion of the tibia and fibula with loose motion and the need for a brace, or some combination of levels of limitation of extension, and/or limitation of flexion which equals a rating in excess of 30 percent.

The above evidence reflects that during the claim period, the Veteran experienced right knee pain, discomfort, weakness, soreness, stiffness, swelling, crepitus, effusion, scarring, edema, tenderness, increased temperature, and limitation of motion.  There was also atrophy of his quadriceps.  However, the Board finds that there has not been severe painful motion or weakness of the right knee so as to warrant a 60 percent rating under DC 5055 at any time during the claim period.  

With respect to pain, the Veteran reported that his knee pain was occasionally severe and that he treated the pain with medications and rest and limitation of activities.  Also, he asserted during the December 2010 VA examination that severe flare ups of knee symptoms occurred 2 times a week, lasted for 1 day at a time, and severely limited his activities.  Although examinations did indicate that he walked with an abnormal gait and there was objective evidence of pain with active motion of the knee and following repetitive motion during the December 2010 VA examination, he did not use any assistive devices during the claim period, he was able stand for 3 to 6 hours with rests in between and walk 1/4 mile at the time of the December 2010 VA examination, knee extension has been limited to at most 15 degrees, knee flexion has been limited to at most 85 degrees, and there were no additional limitations after three repetitions of the ranges of motion during the December 2010 VA examination.  Also, during the February 2014 VA examination there was no objective evidence of painful knee motion, there was no tenderness or pain to palpation of the knee, and the initial ranges of knee motion were flexion to 95 degrees and extension to 5 degrees despite reported pain on use.  These ranges of knee flexion and extension only decreased to 85 degrees and 15 degrees, respectively, after repetitive use.

As for weakness, during the December 2010 VA examination, the Veteran exhibited an abnormal gait, and there is evidence of atrophy of the quadriceps.  Again, however, he has not used any assistive devices during the claim period, he has reported the ability to stand for 3 to 6 hours (albeit with rests in between) and to walk 1/4 mile, muscle strength associated with knee flexion and extension has consistently been normal (5/5), there were no additional limitations after three repetitions of the ranges of motion during the December 2010 VA examination.  

Despite the fact that the February 2014 VA examination report indicates that there was additional limitation in the range of motion of the knee and lower leg following repetitive-use testing and there was functional loss/functional impairment of the knee and lower leg after repetitive use in terms of weakened movement and excess fatigability, repetitive use only resulted in a decrease of flexion from 95 degrees to 85 degrees and a decrease in extension from 5 degrees to 15 degrees.  Moreover, the examiner who conducted the February 2014 VA examination concluded that there were only intermediate degrees of residual weakness, pain, or limitation of motion of the right knee (and not chronic residuals consisting of severe painful motion or weakness) and he indicated that a determination as to whether pain, weakness, or other functional impairments could significantly limit function when the joint was used repeatedly over time could not be made without resorting to mere speculation.

In light of the above described evidence, and particularly the fact that the ranges of knee flexion and extension have been in excess of half the normal ranges (even when considering the Veteran's reports of pain), that there has been no objective evidence of pain accompanying active knee motion, that neither pain nor weakness have been found to cause additional range of motion loss of the knee, that muscle strength associated with knee motion has been found to be normal, that the Veteran has never used any assistive device during the claim period, that he has been able to stand for prolonged periods (albeit with rest periods) and walk for 1/4 mile despite his knee symptoms, and that the February 2014 examiner concluded that there were only intermediate degrees of residual weakness, pain, or limitation of motion of the right knee, the Board finds that the residual pain and weakness of the Veteran's right total knee replacement are not severe and that such symptoms more closely approximate the criteria for a 30 percent rating under DC 5055.  

The Veteran reported severe flare ups of knee symptoms during the December 2010 VA examination which reportedly occurred two times a week, lasted for 1 day at a time, and severely limited his activities.  He also reported during the February 2014 VA examination that flare ups of swelling and warmth occurred and that such flare ups lasted "a day or two" at a time.  The basis of the February 2015 Joint Motion was that the Board had not adequately discussed various treatment records which document reports of knee pain (sometimes described as severe pain) and whether such evidence bolsters the credibility of the Veteran's reports of flare ups, which have not been unusually severe, frequent or prolonged .  

The Veteran is certainly competent to report the symptoms of his knee disability (including occasional severe flare ups of knee symptoms which severely limit his activities).  Moreover, there is nothing to explicitly contradict such reports of occasional flare ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of occasional severe flare ups are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Regardless of the competent and credible reports of flare ups and despite the fact that there are treatment records which document right knee pain (such as those identified in the Joint Motion), the preponderance of the evidence nonetheless supports the conclusion that the Veteran's right knee symptoms most closely approximate the criteria for a 30 percent rating under DC 5055.  The flare-ups have not been so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that the right knee pain and weakness have been less than severe during the majority of the claim period and this outweighs any reports of temporary flare ups.  Thus, a rating in excess of 30 percent for status post total right knee replacement under DC 5055 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5055.

As for whether a higher rating is warranted on the basis of limitation of knee extension or some combination of limitation of knee flexion, and limitation of knee extension, the Veteran has been able to perform knee flexion to between 85 degrees and 110 degrees and extension to between 15 degrees and 0 degrees.  Although he has provided reports of pain, weakness, and flare ups and the examiner who conducted the December 2010 VA examination did not indicate whether there was any additional limitation of motion of the right knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups, this deficiency was corrected in the February 2014 VA examination report.  The examiner who conducted that examination specifically reported that there was no objective evidence of painful motion, that the degree of range of motion loss due to any reported pain on use was described in the section of the examination report which included the initial ranges of knee motion (i.e., flexion to 95 degrees and extension to 5 degrees), and that determinations as to whether there was limited range of motion during flare ups and whether pain, weakness, or other functional impairments could significantly limit function when the joint was used repeatedly over time could not be made without resorting to mere speculation.  

Thus, even considering pain and other functional factors, the Veteran's right knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees, which is the requirement for a compensable rating for limitation of knee flexion under DC 5260.  Similarly, the right knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee extension to any more than 15 degrees, which only warrants a 20 percent rating under DC 5261.  Hence, a rating in excess of 30 percent for status post total right knee replacement on the basis of limitation of knee extension or some combination of limitation of knee flexion and extension under DCs 5260 and 5261 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

As explained above, the criteria for a compensable rating for limitation of knee flexion under DC 5260 has not been met at any time during the claim period and the criteria for, at most, a 20 percent rating for limitation of knee extension has been met during the claim period.  Hence, a rating in excess of 30 percent for status post total right knee replacement is not warranted on the basis of a combination of limitation of knee flexion and extension.  38 C.F.R. §§ 4.25, 4.71a, DC 5260-5261.

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of ankylosis, cartilage removal or dislocation, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  He is already in receipt of a separate 10 percent evaluation for instability/subluxation and that matter is not in dispute.   

There is evidence of scarring associated with the service-connected right knee disability.  The rating criteria for scars were revised during the course of this claim, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in June 2007, the 2008 amendments are not applicable in this appeal.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2007).

In this case, the right knee scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful.  Hence, a separate compensable rating for right knee scarring is not warranted at any time during the claim period.  Id.

X-ray evidence of right knee arthritis was shown during the February 2014 VA examination.  However, both degenerative and traumatic arthritis are rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).  As the Veteran is already in receipt of a 30 percent rating under DC 5055 on the basis of right knee prosthesis with pain and limitation of motion, a separate rating on the basis of knee arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2014).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's right knee disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his knee symptoms are contemplated by DCs 5055, 5260, and 5261 in that these diagnostic codes provide ratings based upon the extent to which his knee replacement and all of its associated symptoms cause overall limitation of motion and function of the knee.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 30 percent for status post total right knee replacement is denied.


REMAND

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran has reported difficulty performing his job as a barber during the claim period due to his service-connected right knee disability and he indicated during the February 2014 VA examination that was no longer able to work as a result of knee pain.  Entitlement to a TDIU was denied in a January 2009 rating decision and the Veteran did not appeal this determination.  Nevertheless, he was still working as a barber at the time of that decision and is now reportedly unable to work.  Given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the claim for an increased rating for the service-connected right knee disability.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that further medical findings as to the impact of the Veteran's right knee disability upon his ability to secure and follow substantially gainful employment would be helpful in resolving the claim for a TDIU.  Hence, a remand is necessary to obtain an opinion as to whether his service-connected right knee disability, alone, is sufficient to preclude him from securing and following all substantially gainful employment consistent with his education and occupational experience.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, VA policy is to award a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Moreover, the issues of entitlement to service connection for a bilateral hip disability, a bilateral foot disability (claimed as plantar fasciitis), and a back disability (all disabilities to include as secondary to the service-connected right knee disability) have been raised by the record during the October 2010 Board hearing (see page 5 of the hearing transcript), but have not been adjudicated by the AOJ.  The unadjudicated claims are inextricably intertwined with the claim for a TDIU.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of service connection for a bilateral hip disability, a bilateral foot disability (claimed as plantar fasciitis), and a back disability (all to include as secondary to the service-connected right knee disability) (see page 5 of the October 2010 Board hearing transcript).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since June 2007.  Also, invite him to submit evidence that his employment at the time of the October 2010 hearing with his brother was sheltered or protected.

3.  Obtain and associate with the file all updated VA records of treatment, to specifically include all records from the VA Western New York Healthcare System dated from December 2013 through the present, all records from the Bay Pines VA Healthcare System dated from February 2014 through the present, and all relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and after the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his TDIU claim, ask the physician who conducted the February 2014 VA examination to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, and provide an opinion as to the impact of the Veteran's service-connected right knee disability on his ability to secure and following substantially gainful employment consistent with his education and occupational experience.

The opinion provider shall specifically answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected total right knee replacement with knee instability is sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a hip disability, a foot disability, and/or a back disability were considered service-connected disabilities?

In formulating the above opinions, the opinion provider should comment on the significance, if any, of the Veteran's report during the October 2010 Board hearing that his employment with his brother at that time was in a sheltered/protected environment.

The opinion provider must provide reasons for each opinion given.

If the February 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

5.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since June 2007 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


